DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered.
 Allowable Subject Matter
Claims 10,13,14,16,17,18,19,20,21 and 22 are allowed.  Since the withdrawn claim 12 depends on the allowed generic claim 10, the withdrawn claim 12 is now rejoined and allowed.  
Therefore, claims 10,12-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, reference to Nagurny’s 331 and Hood’s 583 are the closest prior art but fails to disclose at least one tube conveying the first fluid and at least one second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THO V DUONG/Examiner, Art Unit 3763